Citation Nr: 0407180	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-26 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDING OF FACT

Affording the veteran the benefit of the doubt, the greater 
weight of the medical evidence shows that the veteran's 
chronic lumbosacral strain is manifested either by marked 
limitation of forward flexion or limitation of forward 
flexion to 30 degrees, without evidence of any ankylosis.  


CONCLUSION OF LAW

Chronic lumbosacral strain is 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.71a, Code 5295 (2002), and Code 5243 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1997 rating decision, June 1997 statement of the case, 
and supplemental statements of the case dated through 
December 2003, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by letter dated in June 2003, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board notes that the April 2003 Informal Brief from the 
veteran's representative requested a clarifying VA 
examination, arguing, essentially, that the December 2000 
examinations was inadequate.  Pursuant to the VCAA, VA's duty 
to provide a medical examination or obtain a medical opinion 
is triggered only when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

However, the RO wrote the appellant in June 2003, pursuant to 
the Board's May 2003 Remand, to inform him of the VCAA's 
provisions as they pertained to his claim and to advise him 
to submit any additional evidence within 30 days, although 
that letter did not specifically contain the "fourth 
element."  In July 2003, the RO provided him and his 
representative with a supplemental statement of the case, 
noting that no additional evidence had been received from 
him, although additional VA treatment records and the report 
of a VA examination had been received.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any evidence not already of record.  
His representative has requested that the appeal be forwarded 
to the Board and considered based on the evidence that is 
currently of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating chronic lumbosacral strain, effective 
in September 2003.  Prior to September 2003, Diagnostic Code 
5295 provided that a 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, a 20 percent rating is appropriate.  A 
40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Part 4, Code 5295.

Effective in September 2003, the criteria for evaluating 
lumbosacral strain were re-assigned to Diagnostic Code 5237.  
The revised regulation provides that the following General 
Rating Formula for Diseases and Injuries of the Spine is to 
be used for evaluating diseases and injuries of the spine 
under Diagnostic Codes 5235 to 5243:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.
		20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.
		10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Generally, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Further, VA's General Counsel has 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000.  The 
Board is bound by that ruling.  

The record shows that the veteran underwent back surgery in 
1982 during service to repair a lumbar dermal sinus leak.  He 
subsequently developed chronic low back pain.  On VA 
examination in 1995, range of spinal motion was moderately 
reduced.  

A November 1995 private treatment record notes the veteran's 
report that he had pain radiating into both legs and 
occasional "loss of control" of his left leg during the 
previous 1-2 years, and numbness and weakness lasting for 
hours.  He was taking non-narcotic pain medication at that 
time, but Tylenol with codeine, then Vicodin, was prescribed 
in March 1996.  Vicodin reportedly produced fair pain relief.  
MRI of the lumbosacral spine and electromyography (EMG) in 
1996 reportedly showed no abnormality.  A February 1997 note 
indicates that a neurological specialist had recommended that 
no narcotics be prescribed for the veteran's chronic pain.  

A VA compensation spine examination was conducted in March 
1997.  The veteran reported at that time that he had had 
constant pain across his low back and buttocks for the 
previous seven years.  He also reported associated 
intermittent bilateral tingling of the anterior thighs and 
medial calves bilaterally.  He stated that if he would walk 
to the grocery store for about half an hour his back would 
really hurt.  The veteran denied using any assistive device 
for ambulation.  He indicated that the pain would increase 
with lifting and bending over.  He required no assistance 
with any activity, other than occasionally with his shoes.  
The veteran reported that he had taken Tegretol, Percocet, 
Vicodin, Motrin, Naprosyn, and Flexeril.  He stated that his 
lower extremity strength was ok, but that he couldn't play 
with his son because of the disability.  On examination, the 
veteran was tender across the lower back and upper buttocks, 
although no muscle tightness was noted.  Forward flexion was 
possible to 60 degrees, with extension to 12 degrees.  
Lateral flexion was accomplished to 20 degrees in each 
direction and rotation was possible to 25 degrees in each 
direction.  All trunk range of motion was completed with 
complaints of pain at end-range.  Straight leg raise testing 
was positive and there was decreased sensation pinprick in 
the right anterolateral thigh, foot, and left lateral leg.  
Lower extremity reflexes were normal.  X-ray of the 
lumbosacral spine reportedly showed no fracture or 
Spondylolisthesis and the intervertebral spaces appeared 
normal.  There was no degenerative joint disease.  The 
examiner diagnosed chronic lumbosacral strain.  

An April 1997 VA outpatient report notes that the veteran had 
severe, low back pain, occasional bladder incontinence, 
decreased sensation in his legs, and tingling in his buttocks 
and toes.  

The veteran was hospitalized at a VA facility in May 1997 for 
evaluation of his back pain.  In addition to the back pain 
that originated in his lower back and radiated along the 
medial part of his legs, he also complained of weakness to 
the point of having difficulty walking, as well as a tingling 
sensation and a "pounding headache" exacerbated by walking.  
The examination was essentially negative, except for slight 
lower extremity muscle weakness bilaterally.  A urodynamic 
study was also normal.  The veteran was seen by a 
psychologist to address some of the pain issues for the 
veteran.  Although the veteran requested multiple assistive 
devices, the examiner stated that "clearly he does not need 
them."  It was felt that his low back pain was 
musculoskeletal in origin.  But the examiner indicated that 
the veteran did not tolerate a previous EMG, so saw no reason 
for request another one at that time.  Conservative treatment 
was recommended.  

A VA spine examination was conducted in February 1998.  The 
veteran was concerned that he had had 6 or 7 episodes during 
the previous 8 or 9 months during which he had experienced 
loss of control of both his legs, as well as his bowels and 
bladder.  He again reported having pain in the center of his 
back radiating into his buttocks and right foot, exacerbated 
by sitting for more than 2 hours.  He also reported having 
increased discomfort after walking more than 20-25 minutes.  
The veteran stated that sneezing would cause him to lose 
bladder control and that his back pain was worse when the 
weather would change.  The examiner noted that, during the 
course of the examination, the veteran exhibited considerable 
pain behavior, with grunting and unusual hand movements when 
he tried to walk.  He walked on his heels and toes, but with 
some difficulty.  Forward flexion was possible only to 30 
degrees, with extension only to the neutral position.  He 
stood with his back flexed about 30 degrees.  The veteran was 
able to rotate 20 degrees in each direction and laterally 
flex 25 degrees in each direction.  The examiner reported 
normal lower extremity muscle strength and sensation was 
normal to light touch.  Deep tendon reflexes were normal.  
Straight leg raise testing was limited to 45 degrees by 
hamstring tightness and complaints of back pain.  The 
examiner's impression was of low back pain, with no evidence 
of neurological defect or significant objective pathology, 
and of probably conversion reaction or chronic pain syndrome.  

Another VA examiner in March 1998 expressed very similar 
comments regarding the veteran's condition, noting no 
abnormal clinical findings.  That examiner noted that the 
veteran's gait was "probably abnormal because he hopes to 
have some sort of secondary gain."  He also stated that 
perhaps "an MRI of the lower back would help further in 
showing that there is nothing wrong. ...However, my opinion is 
so strong even without this test that I would not recommend 
any further workup."  

A VA psychologist also examined the veteran in July 1998.  
(It should be noted that, subsequent to this examination, 
service connection was established for major depressive 
disorder.)  That examiner stated that 

I am not competent to say whether the 
demonstrable problems that [the veteran] 
has on physical exam directly cause the 
symptoms of which he complained to me, or 
whether there is a conversion component.  
I can, however, say that there was no 
evidence of any conscious malingering or 
secondary gain.  [The veteran] is 
functionally impaired to a marked degree 
in his social interactions by his 
impotence.  He is able to work and was 
pleased with that.  However, he has 
observable, even to a layman, 
difficulties in walking.  He was blushing 
and crying in the interview, 
physiological reactions which are fully 
consistent with the diagnosis of major 
depressive disorder secondary to his 
physical problems.  The problems of which 
he was complaining to me as the source of 
his current depression are those which he 
has been complaining of throughout [his] 
claims folder for which he has received 
service connection.  

Another VA spine examination was conducted in March 1999.  
That examiner set forth the veteran's pertinent medical 
history in some detail.  It was noted that there was facial 
grimacing during much of the examination.  There was diffuse 
tenderness across the low back, buttocks, posterior thigh, 
and calves, but no paraspinal muscle spasm.  The veteran was 
able to flex forward to 75 degrees with pain and extend to 
10degrees with pain.  Right lateral flexion was accomplished 
to 25 degrees, with flexion to the left to 24 degrees.  Right 
rotation was possible to 30 degrees, with left rotation to 45 
degrees.  Straight leg raising caused pain in the low back.  
Hip flexion was 1/3 against essentially no resistance.  Knee 
extension and flexion were about 4/5. Lower extremity 
reflexes were normal and sensation was intact.  Sphincter 
tone was present and under voluntary control.  The veteran 
refused to perform tandem gait, claiming he would fall if he 
attempted it.  He ambulated slowly with a single point cane.  
He indicated that he guessed that he lower extremity muscle 
strength was ok, but did complain that his legs would give 
way while walking.  The examiner noted that prior examiners 
had found no neurological deficits and commented on their 
beliefs that there was a functional overlay and a positive 
Waddell's sign.  He indicated that there was no evidence of 
conscious malingering.  The examiner reported that tingling 
and pain complaints could be seen in patients with a normal 
MRI and a negative clinical examination.  It was the 
examiner's opinion that the veteran's back injury/surgery had 
contributed to his problems with his lower extremities and 
gait difficulty.  He stated that, although the workup had not 
revealed a specific diagnosis, a functional be present.  
Further, in light of the normal urodynamics and history, he 
could not relate the complaint of incontinence to the 
veteran's back condition.  

At the time of a VA outpatient evaluation in February 2000, 
the veteran's symptoms were essentially as previously 
described.  The examiner indicated that lower extremity 
reflexes were normal.  Strength in hip flexors and knee 
extensors was 4/5 on the right and 5-/5 on the left.  There 
was decreased sensation in both legs distally and a burning 
and throbbing sensation in both feet.  It was noted that the 
veteran used a cane for balance, but that he used a walker 
inside his home.  The examiner referred the veteran for 
occupational therapy evaluation for a scooter.  

The veteran again underwent a VA compensation examination in 
December 2000.  He reported his symptoms as previously, but 
noted that he was then taking Oxycontin, Gabapentin, and 
medical marijuana for his pain and paresthesias.  He stated 
that he used a scooter for long distances and a cane for 
walking around the house.  The examiner, who had also seen 
the veteran in the outpatient clinic, noted that the range of 
motion of his back was extremely limited, but that he 
"really could not examiner him today" because "he was 
really not able to stand up for me to do a thorough exam for 
the back range of motion.  He says he would fall down if he 
bent forward or backward."  The examiner noted that there 
was restriction due to pain and that strength testing was 
also limited to due pain.  No gross atrophy was noted in the 
lower extremity muscles, however.  Sensation in the right 
lower extremity was diffusely decreased and he complained of 
burning dysesthesias in the right lower extremity.  The 
examiner noted the previous normal MRI, but stated that the 
test should be repeated to see of there was any scarring in 
the are of the back surgery.  The veteran refused another 
EMG.  The examiner indicated that there were no clearcut 
signs of radiculopathy, although objective findings were 
limited due to the limited examination.  The examiner's 
impression continued to be chronic lumbosacral strain and 
chronic pain behavior.  

An MRI of the lumbar spine in January 2001 was interpreted as 
showing an unremarkable lumbar spine with no evidence of 
significant degenerative disc disease or scar formation.  
Plain lumbar spine x-rays in May 2003 showed minimal 
retrolisthesis of L5-S1 and no degenerative joint disease.  

VA clinic records dated from February 2000 to May 2003 
reflect unchanged symptoms and clinical findings due to the 
veteran's low back disability.  

The veteran's representative has requested another VA 
compensation examination, because the most recent VA 
examiner, in December 2000, was unable to conduct a proper 
examination.  The Board notes, however, that it was the 
veteran's inability to participate in and cooperate with the 
examination that prevented the examiner from obtaining a 
comprehensive evaluation of his disability.  The record does 
not indicate that he would now be better able to assist an 
examiner in an examination.  Moreover, the clinical record 
shows that the disability has remained very stable for the 
past several years.  The veteran himself has not reported any 
increased symptomatology or worsening impairment.  Therefore, 
the Board finds that the record as it stands, including the 
reports of several comprehensive VA examinations and 
considerable outpatient and inpatient treatment records, is 
sufficient for evaluation of the veteran's low back 
disability.  An additional examination is not needed.  

Evaluating the veteran's low back disability first under the 
revised rating criteria, the Board finds that a 40 percent 
rating is warranted.  The revised criteria rely primarily on 
objective range of motion data to determine the proper 
rating, particularly for the higher available ratings.  A 
40 percent rating under Code 5243 requires a finding of 
forward flexion of the thoracolumbar spine limited to not 
more than 30 degrees or favorable ankylosis of the entire 
thoracolumbar spine.  No examiner has reported any ankylosis 
of the veteran's spine.  However, the February 1998 examiner 
reported limitation of forward flexion to 30 degrees.  Also, 
the September 2000 examiner noted that the range of motion of 
the veteran's back was "extremely limited," even though he 
was unable to conduct an objective evaluation of the 
disability.  Affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 40 percent evaluation 
are met applying the revised rating criteria.  However, none 
of the medical evidence shows that a rating greater than 
40 percent is warranted applying those criteria.  

In addition to marked limitation of forward bending, the 
criteria for a 40 percent  evaluation that were in effect 
prior to September 2003, also included factors other than 
limitation of motion, e.g., a positive Goldthwait's sign, 
osteoarthritic changes, and narrowing of the joint space, 
and, importantly, permitted a more subjective appraisal of 
the disability than do the revised criteria.  However, the 
reported clinical findings over the past several years do not 
show any of those latter manifestations.  

Nevertheless, as noted above, although the record shows that 
the range of motion of the veteran's lumbar spine that has 
been reported by numerous examiners has varied, the examiner 
in February 1998 noted that the veteran was able to flex 
forward only to 30 degrees.  Further, the most recent 
examiner in December 2000 indicated that the range of motion 
of the veteran's back was "extremely limited."  

The Board has considered the significant effects of the pain 
and paresthesias that have been reported by the veteran over 
the past several years, as evidenced by physicians' 
prescribing of differing narcotics and other medications, as 
well as the requirement for a cane or a motorized scooter.  
Moreover, considering the marked limitation of forward 
flexion as reported by two examiners and affording the 
veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), the 
Board finds that the criteria for a 40 percent rating have 
also been met using the criteria that were in effect prior to 
September 2003.  A 40 percent rating is the maximum rating 
available using the criteria that were in effect prior to 
September 2003.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  The Board is cognizant 
that the veteran was hospitalized briefly on one occasion in 
1998 for evaluation and treatment of his low back disability.  
However, the record does not reflect marked interference with 
employment.  Although he is unemployed, the record clearly 
shows that his unemployment is due to problems resulting from 
a non-service-connected respiratory condition.  He has 
submitted no evidence of excessive time off from work due to 
the low back disability or of concessions made by his 
employer because of the lumbosacral strain.  There simply is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  


ORDER

An increased rating for chronic lumbosacral strain to 40 
percent disabling is assigned, subject to the law and 
regulations governing the award of monetary benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



